PER CURIAM.
We accepted jurisdiction to review Stephens v. State, 513 So.2d 1275 (Fla. 3d DCA 1987), because of apparent conflict with Gurganus v. State, 451 So.2d 817 (Fla.1984), concerning the defense of diminished capacity. Art. V, § 3(b)(3), Fla. Const. After we accepted jurisdiction, however, we settled the issue in Chestnut v. State, 538 So.2d 820 (Fla.1989). As the opinion in the court below is consistent with Chestnut, we dismiss the petition for review.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, SHAW, BARKETT and GRIMES, JJ., concur.
KOGAN, J., did not participate in this case.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THE COURT.